363 F.2d 880
PEOPLE OF the STATE OF CALIFORNIA, C. J. Fitzharris, Superintendent, etc., Appellants,v.Herman TAPIA, Jr., Appellee.
No. 21073.
United States Court of Appeals Ninth Circuit.
August 5, 1966.

Appeal from the United States District Court for the Northern District of California, Southern Division; Albert C. Wollenberg, Judge.
Thomas C. Lynch, Atty. Gen., Robert R. Granucci, Clifton R. Jeffers, Deputy Attys. Gen., San Francisco, Cal., for appellant.
John Mallick, Berkeley, Cal., for appellee.
Before JERTBERG, DUNIWAY and ELY, Circuit Judges.
PER CURIAM:


1
The order appealed from is reversed. Johnson v. State of New Jersey, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882; Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694.